264 F.2d 574
GILBANE BUILDING COMPANY, and The Aetna Casualty & Surety Company, Appellants,v.Theodore BRITTON, Deputy Commissioner, United States Department of Labor, Bureau of Employees' Compensation, District of Columbia Compensation District, and George Basso, Appellees.
No. 14641.
United States Court of Appeals District of Columbia Circuit.
Argued February 25, 1959.
Decided March 5, 1959.

Mr. M. S. Mazzuchi, Washington, D. C., for appellants.
Mr. Ward E. Boote, Asst. Solicitor, Department of Labor, with whom Messrs. Oliver Gasch, U. S. Atty., Carl W. Belcher, Asst. U. S. Atty., and Herbert P. Miller, Attorney, Department of Labor, were on the brief, for appellee Britton.
No brief was filed on behalf of appellee Basso. Messrs. Martin E. Gerel and Lee C. Ashcraft, Washington, D. C., entered appearances for appellee Basso.
Before WILBUR K. MILLER, BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
The District Court entered summary judgment for defendants on a complaint which alleged that the defendant Deputy Commissioner, U. S. Department of Labor, erred in granting an award to defendant claimant under the District of Columbia Workmen's Compensation Act. D.C.Code § 36-501 (1951), incorporating by reference The Longshoremen's and Harbor Workers' Compensation Act, Title 33, ch. 18 U.S.C.1 The Deputy Commissioner granted the award on the basis of his finding of a permanent partial disability resulting from an injury the claimant sustained in 1955 in the course of his employment by appellant building company.


2
Appellants contend that the record as a whole does not support the findings of the Deputy Commissioner. The record discloses sufficient evidence to sustain the award and the order appealed from is


3
Affirmed.



Notes:


1
 33 U.S.C.A. § 901 et seq., 903 note